Exhibit 10.1


CONSULTING AGREEMENT FOR SERVICES OF INDEPENDENT CONTRACTOR


THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
November 16, 2015, (the “Effective Date”) by and between Piper Jaffray & Co., a
Delaware corporation (the “Company”), a registered broker-dealer and FINRA
member firm, and Michael E. Frazier, an individual (the “Contractor”), as a
material inducement to the Company to enter into that certain
Securities Purchase Agreement, dated November 16, 2015, by and among the
Company, Simmons & Company International, a Texas corporation (together with any
successors in interest, “Simmons”), and certain affiliates (the “Purchase
Agreement”), pursuant to which the Company has agreed to purchase all of the
outstanding equity interests of Simmons& Company International LP, a Delaware
limited partnership (the “Purchase”), and in connection with which the
Contractor shall receive shares of restricted common stock of Piper Jaffray
Companies, a Delaware corporation and the Company’s parent (“Parent”), as a
portion of Contractor’s consideration in the Purchase (the “Equity
Consideration”). All capitalized terms used but not defined herein shall be
defined as in the Purchase Agreement to the extent defined therein.
IT IS AGREED:


1.Contractor Relationship. In accordance with the mutual intentions of the
Company and the Contractor, the Contractor hereby agrees to be engaged as and
the Company hereby agrees to engage the Contractor as an independent contractor
to the Company effective as of the Closing Date. Contractor’s primary point of
contact at the Company will be Andrew S. Duff, Chairman and Chief Executive
Officer of the Company. All of the terms and conditions of this Agreement shall
be interpreted in light of such independent contractor relationship. There is no
intention of the parties to create by this Agreement an employer-employee
relationship and no such relationship is created hereby.
2.Term. The term of this Agreement shall commence upon the closing of the
Purchase (the “Closing Date”) contemplated by the Purchase Agreement, and
continue until the one-year anniversary of the Closing Date (the “Initial
Term”). The term of this Agreement may be earlier terminated pursuant to
paragraph 18 of this Agreement or may be extended by the parties mutually
entering into a written agreement extending the length of this Agreement. The
period during which Contractor provides services under this Agreement shall be
referred to as the “Term.” The date upon which this Agreement terminates or
expires pursuant to its term shall be referred to as the “Termination Date.”
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall not take effect and shall be null and void, and neither party shall have
any obligations under this Agreement if for any reason the Purchase is not
consummated.
3.Exclusivity of Services. During the Term, and in consideration of the Company
effecting the Purchase, issuing the Equity Consideration to the Contractor and
agreeing to hold the Contractor’s registrations and assume supervisory
responsibility for the Contractor, and in consideration for the promises and
covenants herein, the Contractor agrees that the Contractor shall provide the
Consulting Services (as defined below) exclusively to the Company and shall not
offer the Consulting Services or any similar services to any other investment
bank, broker-dealer, investment advisory services firm, asset manager, or other
financial services firm, without receiving prior written approval from the
Company. The Contractor agrees that any determination by the Company in response
to any such request for approval shall be within the sole discretion of the
Company. The Contractor represents and warrants that he has no outstanding
consulting agreement or obligation that is in conflict with this (or any other)
provision of this Agreement and further represents and warrants that it will not
enter into any such conflicting agreement or obligation during the Term. Nothing
herein prohibits the Contractor from (i) continuing to sit on the Board of
Directors or committees of not-for-profit organizations on which he serves as of
the Effective Date of this Agreement, (ii) making investment decisions with
respect to the Contractor’s own assets or any other assets of which the
Contractor is a custodian, beneficiary, grantor or trustee, or (iii) owning a
passive investment interest of no more than five percent in a publicly traded
company.
4.Conflict of Interest Prohibited. The Contractor represents and warrants that
currently there is no conflict of interest between any of the Contractor’s other
activities and the Consulting Services to be provided pursuant to this
Agreement. The Contractor covenants and agrees he shall use his reasonable best
efforts to ensure that no such conflict shall arise during the Term, but in the
event of such a conflict, the Contractor further covenants and agrees that he
will notify the Company of any conflict or potential conflict of interest as
soon as reasonably practicable and, in any event, within five business days of
becoming aware of the conflict or potential conflict.


- 1 -

--------------------------------------------------------------------------------





5.Services. The Contractor shall perform consulting services for and as
requested by the Company broadly relating to the ongoing business activities of
Simmons and the Company, including but not limited to the provision of
investment banking services and strategic advice relating to the business
activities and operations of Simmons and the Company, assistance with the
transition of client relationships and the marketing and brand awareness of
Simmons and the Company, or other services requested by the Company or approved
in accordance with this Agreement (the “Consulting Services”).
6.Securities Licenses and Registrations. The Company agrees that during the
Term, it shall hold the Contractor’s Series 7, Series 63, Series 24, and Series
79 licenses with the Financial Industry Regulatory Authority (FINRA) and
Contractor shall be registered with FINRA as an associated person of the
Company. The Contractor agrees and warrants to the Company that he shall
promptly advise the Company of any actions or events that require that his Form
U-4 be updated.
7.Cooperation. The Contractor agrees to reasonably cooperate with the Company
and any of its affiliates, at their cost and expense, in any legal or regulatory
matters (including regulatory inquiries that are not formal investigations)
brought by or against them or any officers, directors, employees, agents,
assigns, insurers, representatives, counsel, administrators, predecessors,
successors and shareholders before any court, arbitrator, mediator, regulator
government agency or self-regulatory agency. By agreeing to reasonably cooperate
with the Company and any of its affiliates in any such matters, the Contractor
agrees, among other things, to make himself reasonably available at mutually
agreeable dates and times, provide documents within his possession or control,
and provide testimony if the Contractor is called to provide it at a deposition,
trial or arbitration. The Company will compensate the Contractor at a mutually
agreed upon rate.
8.Facilities. The Company and the Contractor acknowledge and agree that the
business of Simmons and the Company is highly regulated and that the security of
Company-Related Information (as defined below) is critical. As such, the Company
shall provide the Contractor with access to office space (including, during the
Initial Term, the office that Contractor occupied as an employee of Sigma at the
time of the closing of the Purchase), meeting rooms, office services,
administrative support, computer and other equipment at the Simmons facility to
perform the Contractor’s obligations to the Company under this Agreement. The
Company shall provide the Contractor with an e-mail address, a laptop and a
mobile device. The Contractor agrees to conduct any and all Company business on
the Company’s network so that the Company can meet its regulatory requirements.
9.Payments and Expense Reimbursements. In consideration of the Contractor
providing the Consulting Services described herein and his agreement to comply
at all times with his obligations under this Agreement, the Company will pay the
Contractor a consulting fee in the amount of $100,000 per month, payable on the
last day of each month for which Consulting Services have been performed.     

During the Term, the Contractor is responsible for paying all ordinary and
necessary expenses incurred by the Contractor in providing the Consulting
Services, except as specifically provided in this Agreement. The Company shall
reimburse the Contractor monthly for travel and other reasonable expenses he
incurs in connection with performing the Consulting Services up to a maximum of
$60,000 per year. The Contractor shall obtain the prior written approval of the
Chief Financial Officer of the Company to obtain reimbursement for any travel or
other expenses incurred in excess of $10,000 in any given month. To obtain
expense reimbursement, the Contractor shall submit to the Chief Financial
Officer of the Company, or his or her designee, an invoice describing the
Consulting Services rendered and expenses incurred under this Agreement. The
Company shall pay to the Contractor invoiced amounts within thirty (30) days
after receipt of each invoice.     

The Company shall report these payments to the Contractor on a Form 1099.
10.Contractor Responsible for Own Agents and Employees. All Consulting Services
under this Agreement shall be personally provided by the Contractor, and the
Contractor may not utilize any agents, employees or subcontractors without the
express written consent of the Company. The Company shall have no duty,
liability or responsibility, of any kind, to or for (i) the acts or omissions of
the Contractor with respect to any matter other than the Consulting Services of
the Contractor on behalf of the Company, or (ii) the acts or omissions of any
agents, employees or subcontractors


- 2 -

--------------------------------------------------------------------------------





that he utilizes or employs in accordance with or in contravention of this
paragraph 10, regardless of whether such acts or omissions were committed in
connection with providing Consulting Services on behalf of the Company.
11.Contractor Responsible for Taxes and Related Indemnification. The Company
will not withhold FICA, income taxes, or any other taxes from the fees due to
the Contractor under this Agreement. The Contractor is solely responsible for
the payment of any and all taxes that are or may become due from the Contractor
with respect to any fees paid to the Contractor by the Company. Without limiting
any of the foregoing, the Contractor agrees to accept exclusive liability for
the payment of taxes or contributions for unemployment insurance or old age
pensions or annuities or social security payments which are measured by the
wages, salaries or other remuneration paid to the Contractor or the employees of
the Contractor, if any, and to reimburse and indemnify the Company for such
taxes or contributions or penalties which the Company may be compelled to pay.
The Contractor also agrees to comply with all valid administrative regulations
respecting the assumption of liability for such taxes and contributions.
12.Contractor Work Product Owned by Company. All information developed under
this Agreement of whatever type during the Term relating to the Consulting
Services performed by or on behalf of the Contractor under this Agreement shall
be the sole and exclusive property of the Company. The Contractor hereby
irrevocably grants, assigns, and transfers to the Company all right title and
interest in and to the information developed by the Contractor under this
Agreement, including but not limited to, all worldwide copyrights, patents,
trade secrets, trademarks, and other intellectual property rights, free of
encumbrances. The Contractor shall cooperate with the Company, including
executing any documents, required to effectuate this assignment.
13.Confidential Information. The Contractor acknowledges that solely as a result
of the Contractor’s relationship with the Company and the performance of the
Contractor’s duties, as meted out by the Contractor under this Agreement, the
Contractor will have access to and become acquainted with information of a
confidential, proprietary and trade secret nature relating to the business,
clients, and customers of Simmons, the Company and its or their affiliates that
the Contractor has acquired or becomes acquainted with during the Contractor’s
employment and/or engagement by the Company, Simmons, and its or their
affiliates, including without limitation, any confidential client list,
confidential business information, confidential materials relating to the
practices or procedures of Simmons, the Company or an affiliate, including,
without limitation, the investment advice, methodologies, strategies, business
plan and clients lists of Simmons, the Company and its or their affiliates or
any other proprietary information of Simmons, the Company or an affiliate
(“Company-Related Information”). Company-Related Information shall not include
such information which (i) is now or hereafter becomes generally available to
the public, so long as the public availability does not arise out of a violation
of this Agreement; or (ii) which a third party discloses to Contractor, provided
the source of such information was not bound by a contractual obligation of
confidentiality to the Company or any other party.
14.Restrictive Covenants. In consideration of the Company effecting the
Purchase, issuing the Equity Consideration to Contractor and agreeing to hold
the Contractor’s registrations and assume supervisory responsibility for the
Contractor, and the Company-Related Information and key relationships to which
the Contractor will have access in his performance of Consulting Services under
this Agreement, and the other promises and covenants herein, the Contractor
agrees not to engage in any Restricted Activities during the Term and the
periods following the termination of this Agreement specified below. The
Contractor acknowledges and agrees that his violation of this covenant would
cause irreparable damage to the Company and that the Company will not have an
adequate remedy at law. Therefore, the obligations of the Contractor under this
paragraph 14 shall be enforceable by a decree of specific performance issued by
any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith without proof of actual damages.
Such remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which the Company may have under this Agreement
or otherwise. For the purpose of this paragraph 14, references to the Company
shall include any of the Company’s affiliates.
For the purpose of this Agreement, “Restricted Activities” consist of each of
the following:
(i)
during the Term or at any time thereafter, except in connection with the
performance of the Contractor’s Consulting Services for the benefit of the
Company, use, disclose or misappropriate any Company-Related Information unless
the Company or an affiliate consents otherwise in writing;



- 3 -

--------------------------------------------------------------------------------





(ii)
during the Term and during the Applicable Post-Consulting Restricted Period,
directly or indirectly, on behalf of the Contractor or any other person
(including but not limited to any Talent Competitor (as defined below)),
solicit, induce or encourage any person then employed, or employed within the
180-day period preceding the Agreement’s termination, by the Company or an
affiliate to terminate or otherwise modify their employment relationship with
the Company;

(iii)
during the Term and during the Applicable Post-Consulting Restricted Period, on
behalf of the Contractor or any other person (including but not limited to any
Talent Competitor (as defined below)), hire, retain or employ in any capacity
any person then employed, or employed within the 180-day period preceding the
termination of this Agreement, by the Company or an affiliate;

(iv)
during the Term and during the Applicable Post-Consulting Restricted Period,
directly or indirectly, on behalf of the Contractor or any other person
(including but not limited to any Talent Competitor (as defined below)), solicit
or otherwise seek to divert any customer, client or account of the Company or an
affiliate away from engaging in business with the Company or an affiliate. For
purposes of this subparagraph, “customer, client or account” shall include the
following: then-current customers, clients, or accounts of the Company or an
affiliate as of the date of the termination of this Agreement;

(v)
during the Term and for 12 months thereafter, without the prior written consent
of the Company or an affiliate, (x) become a director, officer, employee,
partner, consultant or independent contractor of, or otherwise work or provide
services for, a Talent Competitor (as defined below) doing business in the same
geographic or market area(s) in which the Company or an affiliate is also doing
business, or (y) acquire any material ownership or similar financial interest in
any such Talent Competitor;

(vi)
during the Term or at any time thereafter, make disparaging, derogatory, or
defamatory statements about the Company or an affiliate in any public forum or
media; and

(vii)
during the Term or at any time thereafter, fail to cooperate reasonably with and
provide full and accurate information to the Company and its counsel with
respect to any matter (including any audit, tax proceeding, litigation,
investigation or governmental proceeding) with respect to which the Contractor
may have actual knowledge or information, subject to reimbursement for actual,
appropriate and reasonable expenses incurred by the Contractor.

For purposes of this paragraph 14, the “Applicable Post-Consulting Restricted
Period” means 24 months following any termination of the Consulting Agreement
(not including any period of notice provided by the Contractor).
For purposes of this paragraph 14, a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking or securities
brokerage business including, but not limited to, investment banks, sell-side
broker dealers, mergers and acquisitions or strategic advisory firms, merchant
banks, hedge funds, private equity firms, venture capital firms, asset managers
and investment advisory firms.
Notwithstanding anything to the contrary in the foregoing, nothing in this
paragraph 14 shall prevent the Contractor from owning a passive investment
interest of no more than five percent in a publicly-traded company.
15.Return of Property and Documents. All documents and other property that come
into the Contractor’s possession pursuant to this Agreement, including documents
produced or created by the Contractor, shall be and shall remain the exclusive
property of the Company. The Contractor shall return or destroy (so long as such
destruction is not inconsistent with regulatory requirements and internal
documentation requirements) all such documents, including all copies thereof,
and other property to the Company upon the Company’s request and upon the
Termination Date.
16.Compliance with Company Policies and Procedures. In consideration of the
Company agreeing to hold the Contractor’s registrations and allowing the
Contractor to become an associated person of the Company, the Contractor will be
subject to and agrees to comply with all Company ethics and compliance policies
and procedures including but not limited to the following policies (current
copies of which have been made available to Contractor prior to the date of this
Agreement): the Company’s Code of Ethics and Business Conduct, the Information
Barriers Policy, Personal


- 4 -

--------------------------------------------------------------------------------





Trading Policy, and the Firm Employee Family Member Policy (disclosure of
Outside Securities Accounts, Outside Business Activities, Outside Board
Affiliations and Private Securities Transactions). The Contractor’s individual
and immediate family members’ securities accounts must be disclosed and approved
by the Company. All trading activity in these accounts must be pre-approved by
the Chief Administrative Officer of Investment Banking. In addition, the
Contractor will be required to fulfill all Company training requirements as is
required for the performance of the Consulting Services hereunder. In addition,
the Contractor acknowledges and agrees that current regulations require the
Contractor to disclose to the Company any outside business activities and/or
outside employment the Contractor is contemplating engaging in during the Term,
and all such contemplated outside business activities and/or outside employment
shall be subject to the Company’s review and prior approval.
17.Termination by Death or Disability. This Agreement shall automatically
terminate as a result of the Contractor’s death or his disability. In the event
that the Contractor dies or becomes disabled, the Contractor’s primary
beneficiary or his estate will be entitled to receive the payments described in
paragraph 9 through the Termination Date and the Equity Consideration shall vest
immediately.
18.Termination. The Company may terminate this Agreement for any reason and at
any time prior to the Termination Date upon no less than 30 days’ written
notice. If the Company exercises its right to terminate the Agreement, any
obligation it may otherwise have under this Agreement shall cease immediately;
provided that if the Company terminates this Agreement for any reason other than
as a result of a Material Contractor Breach, then Company shall be obligated to
pay the fees described in paragraph 9 until the end of the Initial Term and the
Equity Consideration shall continue to vest in accordance with its terms. If the
Company gives notice of its intention to terminate this Agreement as a result of
a Material Contractor Breach, and such breach is not cured by the Contractor
within 30 days’ prior written notice being provided by the Company to the
Contractor of such breach, then the Company may terminate this Agreement and
shall have no further obligation to pay the fees described in paragraph 9 from
the date the termination becomes effective and the Equity Consideration shall be
forfeited. Immediately upon termination of this Agreement for any reason, the
Contractor shall offer to resign from all positions then held as a director or
officer of the Company or any of its affiliates, with such resignation to be
accepted or rejected in the sole discretion of the Company or any of its
affiliates and any relevant boards of directors.    

The Contractor may terminate this Agreement for any reason and at any time prior
to the Termination Date upon no less than 30 days’ written notice. If the
Contractor exercises his right to terminate the Agreement, any obligation the
Contractor may otherwise have under this Agreement shall cease immediately;
provided that if the Contractor terminates this Agreement for any reason other
than as a result of a Material Company Breach, then the Company shall have no
further obligation to pay the fees described in paragraph 9 from the date the
termination becomes effective and the Equity Consideration shall be forfeited.
If the Contractor gives written notice of his intention to terminate this
Agreement as a result of a Material Company Breach, and such breach is not cured
by the Company within 20 days after receipt of such notice, then Contractor may
terminate this Agreement and the Company shall be obligated to pay the fees
described in paragraph 9 until the end of the Initial Term and the Equity
Consideration shall continue to vest in accordance with its terms. Immediately
upon termination of this Agreement for any reason, the Contractor shall offer to
resign from all positions then held as a director or officer of the Company or
any of its affiliates, with such resignation to be accepted or rejected in the
sole discretion of the Company or any of its affiliates and any relevant boards
of directors.    

For the purpose of this paragraph 18, “Material Contractor Breach” shall mean
(i) Contractor’s continued failure (other than any such failure resulting from
incapacity due to physical or mental illness) to substantially perform the
Consulting Services for the Company or an affiliate after written demand for
substantial performance is delivered to the Contractor; the Contractor shall be
provided thirty (30) days to attempt to remedy the deficiencies identified by
the Company or an affiliate in its written demand; (ii) the Contractor’s
commission of a felony if such felony is related to the Contractor’s ability to
perform the Consulting Services for the Company or affiliate and/or it would
reasonably be expected to result in reputational or material financial harm to
the Company or an affiliate; (iii) Contractor’s engagement in illegal acts or
willful or gross misconduct that materially impairs the Contractor’s ability to
perform the Consulting Services for the Company or an affiliate and/or it would
reasonably be expected that such illegal acts or misconduct, or the Company’s
continued engagement of the Contractor, would result in civil or regulatory
liability, or reputational or material financial harm to the Company or an
affiliate; (iv) the Contractor’s material violation of any written policy of the
Company or an Affiliate; (v) the Contractor’s material violation of any
securities law, rule or regulation applicable to the Company;


- 5 -

--------------------------------------------------------------------------------





or (vi) Contractor’s engagement in conduct that would subject Contractor to
statutory disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder.    

For the purpose of this paragraph 19, “Material Company Breach” shall mean the
Company’s failure to make the payments required under paragraph 9 within 30 days
of such payment being due.
19.Independent Contractor Status; No Agency. The Contractor’s relationship to
the Company shall be that of an independent contractor. The Contractor’s
performance of the Consulting Services shall not entitle Contractor to the
benefits that are extended to Company employees, including leave, holidays,
insurance (including medical, dental, life, or disability insurance), retirement
plans, or any other form of employee benefits. The Contractor shall not act as
an executive officer of the Company. The Contractor shall have no authority or
right, express or implied, to assume or create any obligation or responsibility
on behalf of the Company or to bind the Company in any manner without the
express authorization of the Company. The Contractor will not represent the
contrary, either expressly or implicitly, to anyone. The Contractor agrees that
the Contractor is responsible for controlling the means by which the Consulting
Services are completed. Such means are subject to the Contractor’s discretion,
which discretion must be exercised consistent with the goal of providing the
Consulting Services in a timely manner and in accordance with the terms of this
Agreement.
20.Indemnification. The Contractor hereby agrees to indemnify and hold harmless
the Company and its affiliates, and their officers, agents and employees, from
and against any and all liability, loss, damage, cost and expense (including
legal fees and costs) on account of any claim, suit or action made or brought
against the Company, or their officers, agents or employees, arising from the
Contractor’s gross negligence or willful misconduct (each as determined by a
court) relating to the Consulting Services performed or materials provided by
the Contractor hereunder.
21.No Assignments by Contractor. Neither party may assign or transfer any rights
under this Agreement without the other party’s prior written consent, and any
attempt of assignment or transfer without such consent shall be void.
22.Provisions Surviving Termination of Contract. Certain obligations described
in this Agreement shall survive the termination of this Agreement and shall
remain operative in perpetuity, including without limitation those obligations
in paragraphs 13, 14, and 15.
23.Texas Law Governs. This Agreement shall be deemed to have been executed and
delivered within the State of Texas, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the state of Texas without regard to principles of
conflict of laws.
24.Venue. The Parties agree that any claim or controversy that arises out of or
relates to this Agreement, or the breach of it by any party, will be settled by
a court or other applicable governing body of competent jurisdiction. Each party
expressly waives all rights to trial by jury in any action, suit, or proceeding
brought to resolve any disputes between or among any of the parties, whether
arising in contract, tort, or otherwise, arising out of, connected with, related
or incidental to this Agreement, or the parties’ breach or performance under
this Agreement.
25.Prevailing Party Attorneys’ Fees. If the parties are required to arbitrate or
litigate any dispute arising under this Agreement, the prevailing party may
recover his/its attorneys’ fees as may be awarded.
26.Complete Agreement; Waiver. This Agreement (including all exhibits) signed by
the parties as of the date hereof is the complete agreement between the parties
hereto with respect to the performance of Consulting Services by the Contractor
during the Term. This Agreement cannot be amended or modified except in a
writing signed by the parties. The failure of the Company to insist upon
performance of any provision of this Agreement shall not be construed as a
waiver of the right to insist on strict performance of the same provision in the
future.
27. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.


- 6 -

--------------------------------------------------------------------------------





28.Waiver of Breach. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach.
29.Notice. Any notice required to be given pursuant to this Agreement shall be
deemed to have been sufficiently given either when served personally or when
sent by overnight courier or certified mail addressed to any party, with such
notice being effective on the day it is sent. Notices to the Company and/or PJC
shall be addressed to Ann McCague and Christine Esckilsen, Piper Jaffray & Co.,
Mail Stop J09N02, 800 Nicollet Mall, Suite 1000, Minneapolis, MN 55402 (or
another address designated by proper notice under this Agreement). Notices to
the Contractor shall be addressed to the Contractor at his last known home
address or may otherwise be provided by hand delivery to the Contractor
personally.
30.Compliance with Law. The Contractor shall comply with any and all applicable
laws and regulations including but not limited to health, safety and security
rules and regulations which are now in effect or which may become applicable to
the Consulting Services provided hereunder.
31.Mutual Drafters. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, this Agreement shall not be construed against any party
on the basis that the party prepared the same.
32.Advice of Counsel. In entering this Agreement, the Contractor and the Company
represent that they have had the opportunity to engage attorneys of their own
choice to advise and explain the terms of this Agreement, and that those terms
are fully understood and voluntarily accepted by both parties.
33.Headings Not Controlling. Headings of the provisions of this Agreement are
included herein for ease of reference only and shall have no effect in the
interpretation or construction hereof.
[signature page follows]


- 7 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


PIPER JAFFRAY & CO.


BY: /s/ Christine N. Esckilsen
Christine N. Esckilsen
Managing Director








MICHAEL E. FRAZIER


/s/ Michael E. Frazier










[Signature Page to Consulting Agreement of Services of Independent Contractor]